     Case 3:19-cv-02142-JLS-RBB Document 15 Filed 11/02/20 PageID.181 Page 1 of 13



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    KARLA Y. SOUSA, on behalf of herself               Case No.: 19-CV-2142 JLS (RBB)
      and all others similarly situated,
12
                                        Plaintiff,       ORDER (1) DENYING
13                                                       DEFENDANT’S MOTION TO
      v.                                                 DISMISS; (2) DENYING
14
                                                         DEFENDANT’S MOTION TO
      7-ELEVEN, INC.,
15                                                       STRIKE; AND (3) DENYING
                                     Defendant.          DEFENDANT’S MOTION TO STAY
16
17                                                       (ECF No. 8)
18
19         Presently before the Court is Defendant 7-Eleven, Inc.’s Motion to Dismiss or Strike
20   Plaintiff’s Complaint, or in the Alternative, to Stay Action (ECF No. 8). Plaintiff filed a
21   Response in Opposition to Defendant’s Motion, (“Opp’n,” ECF No. 12), and Defendant
22   filed a Reply, (“Reply,” ECF No. 13). For the reasons stated below, the Motion is
23   DENIED.
24                                       BACKGROUND
25         This is a putative class action arising from Defendant allegedly sending unsolicited
26   text messages to the cell phones of Plaintiff and putative class members without prior
27   express consent. Compl., ¶¶ 1–3, 18–21, 24, ECF No. 1. Plaintiff claims that Defendant
28   used a short message service (“SMS”) short code to mass transmit text messages to a

                                                     1
                                                                              19-CV-2142 JLS (RBB)
     Case 3:19-cv-02142-JLS-RBB Document 15 Filed 11/02/20 PageID.182 Page 2 of 13



 1   nationwide list of cellular telephone numbers. Id. ¶ 21. On or about October 31, 2019,
 2   Plaintiff received a text from Defendant which read: “Reply with your Zipcode to confirm
 3   opt-in for auto dialed marketing txt msgs from 7-Eleven to this mobile #. Consent not
 4   required to buy goods/service.” Id. ¶¶ 19–20. Plaintiff claims that she suffered harm from
 5   the telephone and electrical charges, aggravation, nuisance, and invasion of privacy. Id.
 6   ¶ 27.
 7           Based on these allegations, Plaintiff asserts claims for violations of the Telephone
 8   Consumer Protection Act (“TCPA”), 47 U.S.C. § 227. Id. ¶¶ 39–46. Plaintiff asserts these
 9   claims on behalf of herself and a putative class defined as:
10                   All persons within the United States who received a non-
                     emergency text message from 7-Eleven, or their agents, to a
11
                     cellular telephone through the use of an automatic telephone
12                   dialing system within four years to the filing of this Complaint.
13   Id. at ¶ 29. Plaintiff seeks actual damages, statutory damages, injunctive and declaratory
14   relief, and attorneys’ fees and costs. Id. ¶¶ 41–42, 45–46.
15                                             ANALYSIS
16   I.      Specific Personal Jurisdiction
17           Defendant argues that this Court lacks personal jurisdiction with respect to the out-
18   of-state putative class members. MTD at 6. Defendant claims the Fourteenth Amendment
19   due process clause limitations recognized by the United States Supreme Court in Bristol-
20   Myers Squibb Co. v. Superior Court of California, San Francisco Cty., 137 S. Ct. 1773
21   (2017), apply to class actions in federal court. Id. Therefore, this Court must consider
22   what effect, if any, Bristol-Myers has on a plaintiff’s ability to bring a putative class action
23   on behalf of a nationwide class against a defendant subject only to specific personal
24   jurisdiction.
25           A.      Legal Standard
26           Federal Rule of Civil Procedure 12(b)(2) governs dismissal for lack of personal
27   jurisdiction. When a defendant moves to dismiss a complaint for lack of personal
28   jurisdiction, the plaintiff bears the burden of demonstrating that jurisdiction is appropriate.

                                                     2
                                                                                  19-CV-2142 JLS (RBB)
     Case 3:19-cv-02142-JLS-RBB Document 15 Filed 11/02/20 PageID.183 Page 3 of 13



 1   Sher v. Johnson, 911 F.2d 1357, 1361 (9th Cir. 1990). Where, as here, the motion is based
 2   on written materials rather than an evidentiary hearing, “the plaintiff need only make a
 3   prima facie showing of jurisdictional facts,” id., and the court “only inquire[s] into whether
 4   [the plaintiff’s] pleadings and affidavits” are sufficient to make that showing, Caruth v.
 5   Int’l. Psychoanalytical Ass’n, 59 F.3d 126, 128 (9th Cir. 1995). Although the plaintiff
 6   cannot “simply rest on the bare allegations of its complaint,” Amba Marketing Sys., Inc. v.
 7   Jobar Int’l., Inc., 551 F.2d 784, 787 (9th Cir. 1977), uncontroverted allegations in the
 8   complaint are taken as true, AT&T v. Compagnie Bruxelles Lambert, 94 F.3d 586, 588 (9th
 9   Cir. 1996).
10         “Personal jurisdiction over a nonresident defendant is tested by a two-part analysis.
11   First, the exercise of jurisdiction must satisfy the requirements of the applicable state long-
12   arm statute. Second, the exercise of jurisdiction must comport with federal due process.”
13   Chan v. Soc’y Expeditions, Inc., 39 F.3d 1398, 1404–05 (9th Cir. 1994). California’s long-
14   arm statute, California Code of Civil Procedure § 410.10, allows courts to “exercise
15   jurisdiction on any basis not inconsistent with the Constitution of [California] or of the
16   United States.” This provision “allows courts to exercise jurisdiction to the limits imposed
17   by the Due Process Clause of the U.S. Constitution.” Mattel, Inc. v. Greiner & Hausser
18   GmbH, 354 F.3d 857, 863 (9th Cir. 2003).
19         “The Due Process Clause protects an individual’s liberty interest in not being subject
20   to the binding judgments of a forum with which he has established no meaningful ‘contacts,
21   ties, or relations.’” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 471–72 (1985) (quoting
22   Int’l Shoe Co. v. Washington, 326 U.S. 310, 319 (1945)). “[T]he test for personal
23   jurisdiction requires that ‘the maintenance of the suit . . . not offend traditional notions of
24   fair play and substantial justice.’” Ins. Corp. of Ireland v. Compagnie des Bauxites de
25   Guinee, 456 U.S. 694, 702–03 (1982) (internal quotation marks omitted) (ellipsis in
26   original) (quoting Int’l Shoe, 326 U.S. at 316).
27         The required minimum contacts depend on whether the plaintiffs assert the court has
28   “general” or “specific” personal jurisdiction over the defendant. Plaintiff asserts that this

                                                    3
                                                                                 19-CV-2142 JLS (RBB)
     Case 3:19-cv-02142-JLS-RBB Document 15 Filed 11/02/20 PageID.184 Page 4 of 13



 1   Court has specific jurisdiction over Defendant. Opp’n at 4. Specific jurisdiction requires
 2   a more focused showing that the plaintiff’s claims arise from or relate to the defendant’s
 3   conduct within the jurisdiction. Helicopteros Nacionales de Columbia, S.A. v. Hall, 466
 4   U.S. 408, 414 (1984). There are three requirements for a court to exercise specific
 5   jurisdiction over a nonresident defendant:
 6                (1) The nonresident defendant must purposefully direct his
                  activities or consummate some transaction with the forum or
 7
                  resident thereof; or perform some act by which he purposefully
 8                avails himself of the privilege of conducting activities in the
                  forum, thereby invoking the benefits and protections of its laws;
 9
                  (2) the claim must be one which arises out of or relates to the
10                defendant’s forum-related activities; and (3) the exercise of
                  jurisdiction must comport with fair play and substantial justice,
11
                  i.e. it must be reasonable.
12
13   Core-Vent Corp. v. Nobel Indus. AB, 11 F.3d 1482, 1485 (9th Cir. 1993). “The plaintiff
14   bears the burden of satisfying the first two prongs of the test.” Schwarzenegger, 374 F.3d
15   at 802. If the plaintiff meets that burden, “the burden then shifts to the defendant to ‘present
16   a compelling case’ that the exercise of jurisdiction would not be reasonable.” Id. (quoting
17   Burger King, 471 U.S. at 476–78).
18         B.     Analysis
19         Defendant does not dispute personal jurisdiction as to Plaintiff, a California resident,
20   or the putative class members who reside in California or received messages from
21   Defendant in California. MTD at 1. However, Plaintiff seeks to represent a nationwide
22   class of persons who received text messages from Defendant. Compl. ¶¶ 1, 29. Defendant
23   argues that this Court cannot exercise specific personal jurisdiction with respect to claims
24   Plaintiff seeks to bring on behalf of nonresident putative class members who did not receive
25   text messages from Defendant in California. MTD at 1, 5–6. To undermine Plaintiff’s
26   ability to plead a nationwide class, Defendant seeks to apply Bristol-Myers to the present
27   action. See id. at 6. To better understand Defendant’s argument, it is helpful to briefly
28   summarize Bristol-Myers.

                                                    4
                                                                                  19-CV-2142 JLS (RBB)
     Case 3:19-cv-02142-JLS-RBB Document 15 Filed 11/02/20 PageID.185 Page 5 of 13



 1         In Bristol-Myers, a group of consumers brought a mass tort action against the
 2   defendant pharmaceutical company in California state court, alleging injuries from the use
 3   of the defendant’s drug. 137 S. Ct. at 1778. The 678 plaintiffs included 86 California
 4   residents and 592 non-California residents from other states. Id. Although the nonresident
 5   plaintiffs were not prescribed the drug in California, injured in California, or treated for
 6   their injuries in California, id., and the drug was not manufactured, labeled, or packaged in
 7   California, id. at 1778, the California Supreme Court found specific personal jurisdiction
 8   to exist, id. at 1778–79. The United States Supreme Court reversed. Id. at 1781. The
 9   Court employed a “straightforward application . . . of settled principles of personal
10   jurisdiction,” id. at 1783, and held specific jurisdiction over a claim can only be exercised
11   if there is an “affiliation between the forum and the underlying controversy, principally, an
12   activity or an occurrence that takes place in the forum State,” id. at 1781 (quoting Goodyear
13   Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). The Court expressly
14   reserved the question whether its holding extended to the federal courts at all. Id. at 1784
15   (“[S]ince our decision concerns the due process limits on the exercise of specific
16   jurisdiction by a State, we leave open the question whether the Fifth Amendment imposes
17   the same restrictions on the exercise of personal jurisdiction by a federal court.”).
18         In the absence of a Ninth Circuit case addressing the issue, the Court looks to the
19   Seventh Circuit, which recently held that Bristol-Myers only applies to a class action’s
20   named representatives, not the unnamed class members. Mussat v. IQVIA, Inc., 953 F.3d
21   441, 447 (7th Cir. 2020) (“We see no reason why personal jurisdiction should be treated
22   any differently from subject-matter jurisdiction and venue: the named representatives must
23   be able to demonstrate either general or specific personal jurisdiction, but the unnamed
24   class members are not required to do so.”). This Court joins “most of the courts that have
25   encountered this issue,” Chernus v. Logitech, Inc., No. CV 17-673(FLW), 2018 WL
26   1981481, at *7 (D.N.J. Apr. 27, 2018) (collecting cases), and follows Mussat to conclude
27   that Bristol-Myers does not apply to unnamed class members in a putative federal class
28   action.

                                                   5
                                                                                19-CV-2142 JLS (RBB)
     Case 3:19-cv-02142-JLS-RBB Document 15 Filed 11/02/20 PageID.186 Page 6 of 13



 1          Alternatively, the Court finds that Bristol-Myers is distinguishable for two reasons.
 2   First, unlike the present class action, Bristol-Myers was a mass tort action. See Cal. Civ.
 3   Proc. Code § 404 (“When civil actions sharing a common question of fact or law are
 4   pending in different courts, a petition for coordination may be submitted . . . [and] a judge
 5   [may] determine whether the actions are complex, and if so, whether coordination of the
 6   actions is appropriate . . . .”). In a mass tort action, each plaintiff is a real party in interest
 7   named in the complaint and has individual claims with distinct damages. See Fed. R. Civ.
 8   P. 23 advisory committee’s note to 1966 amendment (“A ‘mass accident’ resulting in
 9   injuries to numerous persons is ordinarily not appropriate for a class action because of the
10   likelihood that significant questions, not only of damages but of liability and defenses of
11   liability, would be present, affecting the individuals in different ways.”). In contrast, a
12   class action is brought by one or more plaintiffs in a representative capacity on behalf of a
13   group of similarly situated individuals. The “named plaintiffs” are the only plaintiffs
14   actually named in the complaint. See Fed. R. Civ. P. 23; see also Molock v. Whole Foods
15   Mkt., Inc., 297 F. Supp. 3d 114, 126 (D.D.C. 2018) (denying motion to dismiss based on
16   differences between class actions and mass tort actions); Fitzhenry-Russell v. Dr. Pepper
17   Snapple Grp., Inc., No. 17-CV-00564 NC, 2017 WL 4224723, at *5 (N.D. Cal. Sept. 22,
18   2017) (distinguishing class actions and mass tort actions in the application of Bristol-
19   Myers).
20          Defendant argues that “[i]f the nonresidents’ claims in Bristol-Myers could not
21   proceed on the theory that aggregation with the resident plaintiffs’ claims through joinder
22   established personal jurisdiction, there is no reason why the combination of such claims in
23   a class action (which is merely another form of joinder) should be treated differently.”
24   MTD at 9. This Court disagrees. Unlike the multitude of named plaintiffs with distinct
25   claims in Bristol-Myers, here there is only a single action between Plaintiff and Defendant.
26   While Plaintiff may end up representing the claims of a class, this is distinguishable from
27   a mass action where independent suits with independent parties in interest are joined for
28   trial. See Devlin v. Scardelletti, 536 U.S. 1, 2 (2002) (“[N]onnamed class members . . .

                                                      6
                                                                                    19-CV-2142 JLS (RBB)
     Case 3:19-cv-02142-JLS-RBB Document 15 Filed 11/02/20 PageID.187 Page 7 of 13



 1   may be parties for some purposes and not for others.”). To apply Bristol-Myers to unnamed
 2   class members in a purported nationwide class action would limit certification to only those
 3   states where the defendant is subject to general personal jurisdiction. Allen v. ConAgra
 4   Foods, Inc., No. 3:13-CV-01279-WHO, 2018 WL 6460451, at *7 (N.D. Cal. Dec. 10,
 5   2018), on reconsideration, No. 3:13-CV-01279-WHO, 2019 WL 5191009 (N.D. Cal. Oct.
 6   15, 2019) (“[T]he [Bristol-Myers] Court could not have intended, in a sideways manner, to
 7   so drastically alter class action plaintiffs’ ability to choose their forum.”).
 8         Second, to qualify for class action treatment under Fed. R. Civ. P. 23, an action must
 9   meet additional due process requirements that are not applicable in the Bristol-Myers mass
10   tort context. In re Chinese-Manufactured Drywall Prod. Liab. Litig., No. MDL 09-2047,
11   2017 WL 5971622, at *14 (E.D. La. Nov. 30, 2017) (“Often, mass torts cannot qualify for
12   class action treatment because they are unable to satisfy these standards [of Rule 23] . . . .”);
13   Morgan v. U.S. Xpress, Inc., No. 3:17-CV-00085, 2018 WL 3580775, at *5 (W.D. Va. July
14   25, 2018) (“Rule 23’s requirements (numerosity, commonality, typicality, adequacy of
15   representation, predominance, and superiority) ‘supply due process safeguards not
16   applicable in [Bristol-Myers Squibb’s] mass tort context.’” (alterations in original) (quoting
17   Molock, 297 F. Supp. 3d at 114)). Defendant argues that “Rule 23 cannot deny a party its
18   substantive rights, and a defense based on personal jurisdiction, which is grounded in due
19   process, is a substantive right.” MTD at 9. Defendant is correct in so far as it is entitled to
20   raise a personal jurisdiction defense; however, that defense is limited to the named Plaintiff.
21   In contrast to plaintiffs in a mass tort action, who may assert widely differing claims, Rule
22   23 requires, among other things, that the representative plaintiff’s claims are common and
23   typical of the class. Fed. R. Civ. P. 23(a) (“One or more members of a class may sue or be
24   sued as representative parties on behalf of all members only if . . . there are questions of
25   law or fact common to the class; [and] the claims or defenses of the representative parties
26   are typical of the claims or defenses of the class . . . .”) Therefore, unlike in a mass action,
27   the class action defendant will be “presented with a unitary, coherent claim to which it need
28   respond only with a unitary, coherent defense.” Sanchez v. Launch Tech. Workforce Sols.,

                                                     7
                                                                                   19-CV-2142 JLS (RBB)
     Case 3:19-cv-02142-JLS-RBB Document 15 Filed 11/02/20 PageID.188 Page 8 of 13



 1   LLC, 297 F. Supp. 3d 1360, 1366 (N.D. Ga. 2018). To apply Bristol-Myers to the unnamed
 2   plaintiffs would not provide the defendants any additional due process clause protections
 3   not already afforded by Rule 23.
 4         Based on the foregoing, unnamed class members are not “parties” for purposes of
 5   assessing personal jurisdiction over Defendant, and this Court declines to extend Bristol-
 6   Myers to unnamed class members in a putative class action. Applying Bristol-Myers’
 7   “settled principles of personal jurisdiction,” 137 S. Ct. at 1783, requires this result.
 8   Accordingly, Defendant’s Motion to Dismiss for lack of personal jurisdiction is DENIED.
 9   II.   Motion to Strike
10         Defendant requests the Court strike or dismiss portions of Plaintiff’s nationwide
11   class allegations as “overly broad and improper.” MTD at 11. Defendant argues Plaintiff’s
12   class definition should be stricken because the allegations “(1) include individuals who
13   consented to receiving text messages and (2) include both marketing and non-marketing
14   text messages.” Id.
15         A.     Legal Standard
16         Federal Rule of Civil Procedure 12(f) provides that a court “may strike from a
17   pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous
18   matter.” Fed. R. Civ. P. 12(f). “The function of a 12(f) motion to strike is to avoid the
19   expenditure of time and money that must arise from litigating spurious issues by dispensing
20   with those issues prior to trial.” Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973
21   (9th Cir. 2010) (quoting Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993),
22   rev’d on other grounds, 510 U.S. 517 (1994)).
23         “Motions to strike are ‘generally disfavored because they are often used as delaying
24   tactics and because of the limited importance of pleadings in federal practice.’” Cortina v.
25   Goya Foods, Inc., 94 F. Supp. 3d 1174, 1182 (S.D. Cal. 2015) (quoting Rosales v. Citibank,
26   133 F. Supp. 2d 1177, 1180 (N.D. Cal. 2001)). “[M]otions to strike should not be granted
27   unless it is clear that the matter to be stricken could have no possible bearing on the subject
28   matter of the litigation.” Colaprico v. Sun Microsys., Inc., 758 F. Supp. 1335, 1339 (N.D.

                                                    8
                                                                                 19-CV-2142 JLS (RBB)
     Case 3:19-cv-02142-JLS-RBB Document 15 Filed 11/02/20 PageID.189 Page 9 of 13



 1   Cal. 1991). “When ruling on a motion to strike, this Court ‘must view the pleading under
 2   attack in the light most favorable to the pleader.’” Id. (citing RDF Media Ltd. v. Fox Broad.
 3   Co., 372 F. Supp. 2d 556, 561 (C.D. Cal. 2005)).
 4          B.     Analysis
 5          A preemptive motion to deny class certification—for example, in a motion to
 6   dismiss or strike—is permissible, as “[n]othing in the plain language of Rule 23[] either
 7   vests plaintiffs with the exclusive right to put the class certification issue before the district
 8   court or prohibits a defendant from seeking early resolution of the class certification
 9   question.” Vinole v. Countrywide Home Loans, Inc., 571 F.3d 935, 939, 940, 942–43 (9th
10   Cir. 2009). Indeed, “[d]istrict courts have broad discretion to control the class certification
11   process and whether or not discovery will be permitted . . . .” Id. at 942 (internal quotation
12   marks, brackets, and citation omitted). “Where the necessary factual issues may be
13   resolved without discovery, it is not required.” Kamm v. Cal. City Dev. Co., 509 F.2d 205,
14   210 (9th Cir. 1975).
15          However, it is rare to strike the class definition at such an early stage in the
16   proceeding. Cholakyan v. Mercedes-Benz USA, LLC, 796 F. Supp. 2d 1220, 1245 (C.D.
17   Cal. 2011) (“[I]t is in fact rare to [strike class allegations] in advance of a motion for class
18   certification.”); In re Wal-Mart Stores, Inc. Wage & Hour Litig., 505 F. Supp. 2d 609, 615
19   (N.D. Cal. 2007) (“[T]he granting of motions to dismiss class allegations before discovery
20   has commenced is rare.”). In most cases, evidence is required to support a motion for class
21   certification, thus necessitating discovery. See, e.g., Wal-Mart Stores, Inc. v. Dukes, 564
22   U.S. 338, 345–46 (2011). “[T]he propriety of a class action cannot be determined in some
23   cases without discovery and . . . the better and more advisable practice . . . is to afford the
24   litigants an opportunity to present evidence as to whether a class certification [is]
25   maintainable.” Vinole, 571 F.3d at 942 (internal quotation marks and citations omitted).
26   For example, a motion to strike class allegations was properly granted when the
27   “[p]laintiffs were provided with adequate time in which to conduct discovery related to the
28   question of class certification” and “considerably more information was available to the

                                                     9
                                                                                    19-CV-2142 JLS (RBB)
     Case 3:19-cv-02142-JLS-RBB Document 15 Filed 11/02/20 PageID.190 Page 10 of 13



 1    district court when it ruled on the motion to deny certification than just the pleadings.” Id.
 2    at 942–43. Indeed, “[t]o deny discovery in [such cases] would be an abuse of discretion.”
 3    Kamm, 509 F.2d at 210.
 4          In the present case, Defendant has not filed an answer, the Court has not issued a
 5    scheduling order for discovery or class certification purposes, the Parties have not
 6    conducted any class-related discovery, and a motion for class certification is not presently
 7    before the Court. Silcox, 2014 WL 7335741, at *9 (denying motion to strike class
 8    allegation because the defendant had not answered, the parties had not conducted
 9    discovery, and the plaintiff had not moved for class certification). “[A] motion for class
10    certification is a more appropriate time to consider the class allegations in Plaintiff’s
11    complaint.” Silcox v. State Farm Mut. Auto. Ins. Co., No. 14CV2345 AJB MDD, 2014
12    WL 7335741, at *9 (S.D. Cal. Dec. 22, 2014); Thorpe v. Abbott Labs., Inc., 534 F. Supp.
13    2d 1120, 1125 (N.D. Cal. 2008) (“Motions to strike class allegations are disfavored because
14    a motion for class certification is a more appropriate vehicle for the arguments.”). Given
15    the early stage of the proceedings, the Court finds that Defendant’s motion to strike
16    Plaintiff’s class allegations is premature. See Sutcliffe v. Wells Fargo Bank, N.A., No. C–
17    11–06595 JCS, 2012 WL 4835325, at *4 (N.D. Cal. Oct. 9, 2012) (“[T]he district court has
18    broad discretion as to when to address whether a class should be certified and the adequacy
19    of a class definition.” (emphasis in original)).
20          The Court will defer its decision regarding the propriety of Plaintiff’s class
21    definition. Plaintiff must be allowed an adequate opportunity to conduct formal discovery
22    in support of class certification. If Plaintiff’s class definition were to require clarification,
23    Plaintiff should be given the opportunity to make the case for certification in a later motion
24    where such issues can be evaluated by the Court in their entirety. See Guy v. Toys R US,
25    No. 16-CV-2224-AJB-JMA, 2017 WL 2230146, at *3 (S.D. Cal. May 22, 2017)
26    (acknowledging potential issues with the class definition, but denying motion to strike so
27    the plaintiff can make a case for certification in a motion for class certification); Cole v.
28    Asurion Corp., No. CV 06–6649PSGJTLX, 2008 WL 5423859, at *14 (C.D. Cal. Dec. 30,

                                                     10
                                                                                    19-CV-2142 JLS (RBB)
     Case 3:19-cv-02142-JLS-RBB Document 15 Filed 11/02/20 PageID.191 Page 11 of 13



 1    2008) (“[T]he Court is reluctant to preemptively deny Plaintiff at least the opportunity to
 2    present a motion for class certification.”).
 3           Accordingly, Defendant’s Motion to Strike is DENIED as premature.
 4    III.   Motion to Stay
 5           Defendant requests the Court stay the present action pending the outcome of the
 6    Ninth Circuit ruling in Moser v. Health Ins. Innovations, Inc., No. 17-CV-1127-WQH-
 7    KSC, 2019 WL 3719889, at *1–*2 (S.D. Cal. Aug. 7, 2019), appeal filed, No. 19-80111
 8    (9th Cir. Aug. 21, 2019). MTD at 14. Defendant argues that the Ninth Circuit’s decision
 9    in Moser “will likely determine the scope of this Court’s jurisdiction over non-resident
10    class members” and will determine “whether Bristol-Myers applies to class actions in
11    federal court.” Id. at 16.
12           A.    Legal Standard
13           “[T]he power to stay proceedings is incidental to the power inherent in every court
14    to control the disposition of the causes on its docket with economy of time and effort for
15    itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). In
16    the interests of judicial economy, a court may grant a stay pending the outcome of other
17    legal proceedings related to the case. Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d
18    857, 863–64 (9th Cir. 1979). When determining whether to stay an action, a court must
19    weigh competing interests that the granting or denial of a stay will affect, including: (1)
20    “the possible damage which may result from the granting of a stay;” (2) “the hardship or
21    inequity which a party may suffer in being required to go forward;” and (3) “the orderly
22    course of justice measured in terms of the simplifying or complicating of issues, proof, and
23    questions of law which could be expected to result from a stay.” CMAX, Inc. v. Hall, 300
24    F.2d 265, 268 (9th Cir. 1962) (citing Landis, 299 U.S. at 254–55). “If there is even a fair
25    possibility that the stay for which [the movant] prays for will work damage to someone
26    else,” the movant “must make out a clear case of hardship or inequity in being required to
27    go forward.” Id. (quoting Landis, 299 U.S. at 255). “The proponent of a stay bears the
28    burden of establishing its need.” Clinton v. Jones, 520 U.S. 681, 708 (1997) (citing Landis,

                                                     11
                                                                                19-CV-2142 JLS (RBB)
     Case 3:19-cv-02142-JLS-RBB Document 15 Filed 11/02/20 PageID.192 Page 12 of 13



 1    299 U.S. at 255).
 2          B.     Analysis
 3          This Court finds the possible impact of Moser speculative because the Ninth Circuit
 4    is unlikely to resolve the issue currently before this Court. In Moser, the defendants waived
 5    the Bristol-Myers argument at the trial court level. Moser, 2019 WL 3719889, at *5.
 6          Although the Bristol-Myers argument is presented again on appeal, Brief for
 7    Petitioner at 1, Moser, No. 19-80111 (9th Cir. Aug. 21, 2019), the Ninth Circuit is unlikely
 8    to decide the issue because it was not substantively addressed by the trial court, see Lopez
 9    v. Pompeo, 923 F.3d 444, 450 (5th Cir. 2019) (Ho, J., concurring) (“[A]s we have
10    repeatedly observed, we are a court of review, not first view.”). Because it is unlikely the
11    Ninth Circuit will resolve the issue, a stay would needlessly delay the present action.
12    Daniel v. Lennar Corp., No. 819CV00452JLSDFM, 2020 WL 5356708, at *4 (C.D. Cal.
13    June 29, 2020) (denying the defendant’s motion to stay in TCPA class action based on the
14    speculative nature of the possible impact of Moser in resolving the application of Bristol-
15    Myers).
16          Even where, unlike here, the other action in all likelihood will settle many issues of
17    law or fact and simplify the action sought to be stayed, the “burden of making out the
18    justice and wisdom of a departure from the beaten track lay[s] heavily on the . . . suppliants
19    for relief, and discretion [is] abused if the stay [is] not kept within the bounds of
20    moderation.” Id. at 256. Accordingly, to warrant a stay of even modest duration, the
21    moving party must “make out a clear case of hardship or inequity.” Landis, 299 U.S. at
22    255. Defendant argues that “a failure to stay the case will force the defendant to participate
23    in a potentially unnecessary proceeding, and, thereby, incur unnecessary expenses.” MTD
24    at 16. “[B]eing required to defend a suit, without more, does not constitute a ‘clear case of
25    hardship or inequity’ within the meaning of Landis.” Lockyer v. Mirant Corp., 398 F.3d
26    1098, 1112 (9th Cir. 2005). Without more, Defendant has not made out “a clear case of
27    hardship or inequity in being required to go forward.” Landis, 299 U.S. at 255.
28          Accordingly, Defendant’s Motion to Stay is DENIED.

                                                    12
                                                                                 19-CV-2142 JLS (RBB)
     Case 3:19-cv-02142-JLS-RBB Document 15 Filed 11/02/20 PageID.193 Page 13 of 13



 1                                      CONCLUSION
 2          Based on the foregoing, the Court DENIES Defendant’s Motion. Specifically, the
 3    Court DENIES Defendant’s Motion to Dismiss for lack of personal jurisdiction, DENIES
 4    Defendant’s Motion to Strike, and DENIES Defendant’s Motion to Stay.
 5          IT IS SO ORDERED.
 6    Dated: November 2, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               13
                                                                         19-CV-2142 JLS (RBB)
